Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (20170181277).

    PNG
    media_image1.png
    496
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    444
    media_image2.png
    Greyscale

Regarding claim 1, Tomita teaches an display device, comprising: 
a substrate (fig. 14a-15: 50a and 50b) including a plurality of island areas (10A) that are separated from each other and a hinge area (fig. 2a and 5a: 108) different from the plurality of island areas and connecting the plurality of island areas (please see fig. 2a and 5a above); 
an insulating layer (12: par. 50) on the substrate, the insulating layer including an opening that overlaps the hinge area in a plan view (please see fig. 2a and 5a);
a plurality of display units (70; par. 52) on the insulating layer with each display unit located in a respective island area of the plurality of island areas (please see fig. 2a and 5a); 
a wiring part (fig. 14a: 16/18) electrically connecting the plurality of display units and extending from an island area of the plurality of island areas into the hinge area,
wherein at least a portion of the wiring part in the hinge area passes through the opening of the insulating layer (please see fig. 2a, 5a, 14a-15).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 2, Tomita teaches an display device as claimed in claim 1, wherein the insulating layer further includes: an inorganic insulating layer on the substrate; and an organic insulating layer on the inorganic insulating layer, wherein the opening is provided in the inorganic insulating layer (par. 50 teaches the layer composed of at least one which means there can be more than one, which includes both organic and inorganic).  
Regarding claim 3, Tomita teaches an display device as claimed in claim 2, wherein: the organic insulating layer covers the opening (please see explanation in rejection of claim 2; further, see fig. 5, 14a-15).  
Regarding claim 4, Tomita teaches an display device as claimed in claim 2, wherein: the wiring part overlapping the opening is located between the substrate and the organic insulating layer (please see fig. 15).  
Regarding claim 11, Tomita teaches an stretchable display device as claimed in claim 1, wherein: the opening includes a plurality of sub-openings, and the plurality of sub-openings are disposed at one hinge area (see fig. 5A and 12 a which shows spacings and sub spacings).
Regarding claim 12, Tomita teaches an stretchable display device as claimed in claim 11, wherein: the plurality of sub-openings are formed of at least one shape among a cross, a slit, and a ladder in a plan view (see fig. 5A and 12 a which shows spacings and sub spacings).
Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 13, Tomita teaches an stretchable display device as claimed in claim 1, wherein: the stretchable substrate further includes a depressed part communicating with the opening (see fig. 5A and 12 a which shows spacings and sub spacings).
Regarding claim 14, Tomita teaches an stretchable display device as claimed in claim 13, wherein: the depressed part overlaps the hinge area (see fig. 5A and 12a which shows spacings and sub spacings).
Regarding claim 21, Tomita teaches an display device as claimed in claim 1, wherein the opening in the hinge area exposes a portion of the substrate (fig. 5a and 12 shows these limitations).  


Regarding claim 15, Tomita teaches an display device comprising: 
a substrate (fig. 14a-15: 50a and 50b) including a plurality of island areas (10A) that are separated from each other (please see figures above) and a hinge area (10B) different from the plurality of island areas and connecting the plurality of island areas;
a plurality of display units (70: par. 52) with each display unit located in a respective island area of the plurality of island areas; and 
a wiring part (fig. 14a: 16 /18) electrically connecting the plurality of display units and extending from an island area of the plurality of island areas into the hinge area (please see fig. 14a-15), 
wherein the substrate includes a depressed part overlapping the hinge area (as seen in fig. 5a above, there are depressed portions in the form of curves, in portion 10B), 
the depressed part including a depression in a top surface of the substrate (please see fig. 2a, 5a, 14a-15).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 16, Tomita teaches an display device as claimed in claim 15, wherein: at least a portion of the wiring part in the hinge area in the hinge area passes through the depressed part (please see fig. 5a).  
Regarding claim 17, Tomita teaches an display device as claimed in claim 15, further comprising an insulating layer (12) located between the substrate and the plurality of display units.  
Regarding claim 18, Tomita teaches an display device as claimed in claim 17, wherein: 20 SD-T 19012-CA 1-PKCthe insulating layer includes an organic insulating layer covering the depressed part (par. 50).  
Regarding claim 19, Tomita teaches an display device as claimed in claim 18, wherein the insulating layer further includes an inorganic insulating layer including an opening communicating with the depressed part (par. 50).  
Regarding claim 20, Tomita teaches an display device as claimed in claim 16, wherein the wiring part directly contacts the substrate in the depression (see fig. 15).  
Regarding claim 22, Tomita teaches an display device as claimed in claim 21, wherein the wiring part directly contacts the substrate at the opening in the hinge area (fig. 5a and 12 shows these limitations).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of Kwon (20160181346).
Regarding claim 5, Tomita teaches an stretchable display device as claimed in claim 1.
Tomita teaches having OLEDs (par. 52) but fails to teaches a thin film transistor on the stretchable substrate; and an organic light emitting element connected to the thin film transistor
Kwon teaches a stretchable display wherein a TFT with an OLED attached is used. The use of TFTs with OLEDs in known to help control the OLED.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 6, Kwon teaches an stretchable display device as claimed in claim 5, wherein the thin film transistor includes: an active layer on the stretchable substrate; a gate electrode on the active layer; and a source electrode and a drain electrode on the gate electrode (Kwon, fig. 15a).
Regarding claim 7, Tomita, in view of Kwon, teaches an stretchable display device as claimed in claim 6, wherein: the wiring part is on the same layer as the source electrode and the drain electrode (the TFT/OLED of Kwon would be placed atop layer 50 a or 50b of Tomita).
Regarding claim 8, Tomita, in view of Kwon, teaches an stretchable display device as claimed in claim 6, wherein the wiring part is on the same layer as the gate electrode (the TFT/OLED of Kwon would be placed atop layer 50 a or 50b of Tomita).




Allowable Subject Matter
Claim 9 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to based on its dependency on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894